SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 August15, 2012 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO 80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated August15, 2012 Item2.05.Costs Associated with Exit or Disposal Activities. On August15, 2012, the Company issued a press release, attached hereto as Exhibit99.2, announcing that it will cease production at its Columbus, Ohio, and Gainesville, Florida, metal beverage packaging plants.As a result of the closures, a total after-tax charge of approximately $30million is expected to be recorded in the Company’s results.The charge includes $21million for employee severance, pension and other employee benefit costs, $12million for equipment removal and cleanup costs and $15million related to accelerated depreciation and the write-down to net realizable value of certain fixed assets and related spare parts and inventory.These charges will be offset by tax recoveries of approximately $18million.A majority of the charge is expected to be recorded in the third quarter of 2012. Item9.01.Financial Statements and Exhibits. (d)Exhibits. The following is furnished as an exhibit to this report: Exhibit99.2 Ball Corporation Press Release dated August15, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:August15, 2012 Ball Corporation Form 8-K August15, 2012 EXHIBIT INDEX Description Exhibit Ball Corporation Press Release dated August15, 2012
